Citation Nr: 0004672	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-01 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for postoperative 
carpal tunnel decompression surgery of the right median 
nerve, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for postoperative 
carpal tunnel decompression surgery of the left median 
nerve, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1957 to 
December 1966 and from March 1967 until his retirement in May 
1977.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1997 rating decision of the Regional Office (RO) 
which denied the veteran's claim for an increased rating for 
the service-connected disabilities at issue. 

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's diastolic pressure is predominantly less 
than 100, and he requires medication for control of 
hypertension.

3. His systolic pressure is not predominantly 200 or more.

4. The recent Department of Veterans Affairs (VA) examination 
showed no evidence of carpal tunnel syndrome of the right 
upper extremity.  It is not productive of more than mild 
impairment.

5. There was no clinical evidence of carpal tunnel syndrome 
of the left hand on the most recent VA examination.

6. Carpal tunnel syndrome of the left median nerve does not 
result in more than mild impairment.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect 
prior to January 12, 1998), as amended by 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective on January 12, 
1998); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

2. A rating in excess of 10 percent for postoperative status 
right carpal tunnel decompression surgery is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8515, 8615 
(1999).

3. A rating in excess of 10 percent for postoperative status 
left carpal tunnel decompression surgery is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Codes 8515, 8615 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected 
disabilities that are within the competence of a lay party to 
report are sufficient to conclude that his claims are well 
grounded.  Proscelle v. Derwinski,     2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  An Increased Rating for Hypertension 

Factual background

The service medical records disclose that the veteran was 
seen for hypertension in April 1965, and that he was 
hospitalized in December 1966 for labile hypertension.  On 
the retirement examination in February 1977, blood pressure 
was 150/80.

The veteran was afforded a VA examination in July 1981.  
Blood pressure readings were 140/98, 160/92 and 166/98.  The 
pertinent diagnosis was essential hypertension.

Based on the evidence summarized above, the RO, by rating 
action dated in August 1981, granted service connection for 
hypertension, and assigned a noncompensable evaluation.  This 
evaluation remained in effect for many years.

Another VA examination was conducted in February 1991.  The 
veteran related that he began to take medication for 
hypertension in 1990.  Serial blood pressure readings were 
158/96, 154/92 and 140/92.  The diagnosis was hypertensive 
cardiovascular disease.

In a rating decision dated in March 1991, the RO increased 
the evaluation for hypertension to 10 percent, effective 
February 1990.  

The veteran was afforded an examination by the VA in May 
1997.  He reported that he was still on medication for 
hypertension and that his blood pressure levels had been 
fairly well controlled.  On examination, serial blood 
pressure readings were 160/98, 155/96 and 155/95.  The 
diagnosis was hypertension.

During a VA examination in September 1998, the veteran 
related that he tolerated his blood pressure medication well, 
with borderline control of blood pressure.  Serial blood 
pressure readings were 142/90, 142/92 and 142/90.  The 
pertinent diagnosis was hypertension.

Private medical records dated in 1997 and 1998 have been 
associated with the claims folder.  Numerous blood pressure 
readings were recorded.  Systolic pressure ranged from 134 to 
170, and diastolic pressure ranged from 75 to 107.

Analysis 

A 20 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) when the 
diastolic pressure is predominantly 110 or more with definite 
symptoms.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more.  Diagnostic 
Code 7101 (as in effect prior to January 12, 1998).

A 20 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when the diastolic pressure is predominantly 
110 or more, or; systolic pressure predominantly 200 or more, 
a 20 percent evaluation may be assigned.  When diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more or who requires continuous medication for 
control, a 10 percent evaluation is assignable.  Diagnostic 
Code 7101 (effective January 12, 1998).

In Karnas, 1 Vet. App. 308, the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  Accordingly, the Board will 
consider both versions of the VA's Schedule for Rating 
Disabilities in light of Karnas.  In this regard, the Board 
points out that the veteran has been furnished the old 
criteria in the statement of the case issued in December 
1997, and the new criteria in the supplemental statement of 
the case which was issued in February 1999.

A review of the record confirms that the veteran has been on 
medication for hypertension for many years.  Many blood 
pressure readings have been recorded on VA examinations and 
in private medical records during the course of the appeal.  
At no time, however, has the diastolic pressure exceeded 110 
or the systolic pressure exceeded 200.  There is no basis, 
therefore, for a higher evaluation to be assigned.  The 
veteran argues that his symptoms of hypertension include 
chest pain, shortness of breath and heart palpitations.  The 
fact remains, however, that the rating for hypertension is 
predicated on the blood pressure readings which, in this 
case, do not afford a basis for an increased rating.  The 
veteran's statements have been considered, but the Board 
concludes that the medical findings on examination are of 
greater probative value.  The weight of the evidence is 
against the claim for an increased rating for hypertension.

II. An Increased Rating for 
Postoperative Right Carpal Tunnel 
Decompression Surgery and An 
Increased Rating for Postoperative 
Left Carpal Tunnel Decompression 
Surgery

Factual background

The service medical records reflect the fact that the veteran 
underwent surgery for release of right carpal tunnel syndrome 
in March 1977 and the following month for left carpal tunnel 
syndrome.  

The veteran was afforded a VA examination in July 1981.  An 
examination of both wrists revealed soft, non-tender and non-
adherent scars.  Range of motion was normal, bilaterally.  
There was no Tinel's sign.  There was no evidence of muscular 
atrophy in the thenar or hypothenar areas.  The grip was 
strong bilaterally.  Reflexes were normal.  

Based on the evidence summarized above, the RO, by rating 
decision dated in August 1981, granted service connection for 
postoperative right and left carpal tunnel syndrome, and 
assigned a noncompensable evaluation for each disability.

Another VA examination was conducted in February 1982.  The 
veteran related that the symptoms of numbness and pain had 
recurred.  It was indicated that he was right-handed.  An 
examination of the wrists showed no erythema, warmth or 
effusion.  Limitation of motion was noted.  Pinprick 
sensation was diminished in the distribution of the median 
nerve on the right and was nonreproducibly diminished in the 
left hand.  The diagnosis was status post bilateral carpal 
tunnel release with hypesthesia in the median nerve 
distribution on the right and subjective pain with nerve 
conduction study compatible with nerve entrapment.

By rating action dated in March 1982, the RO assigned a 10 
percent evaluation for postoperative left carpal tunnel 
syndrome and a 10 percent evaluation for psychiatric right 
carpal tunnel syndrome.  These ratings have remained in 
effect since then.

The veteran was afforded an examination by the VA in May 
1997.  He related that following the surgery in service, the 
symptoms were completely resolved for approximately five 
years, but they then gradually recurred and were increased 
with a degree of physical activity.  This was a factor which 
led him to consider retiring from welding in 1996.  An 
examination revealed well-healed scars over the volar aspect 
of both wrists.  He had no overt tenderness over these areas.  
Range of motion of the wrists was within normal limits, and 
no neurologic abnormalities were observed in the upper 
extremities.  The impression was status postoperative right 
carpal tunnel decompression surgery and status post 
postoperative left carpal tunnel decompression surgery.

On VA examination in September 1998, the examiner noted that 
he had reviewed the claims folder.  It was stated that the 
veteran was on medication for multiple joint pains.  The 
veteran did not report nerve entrapment symptoms of 
dysesthesias of the first three fingers of the hands, nor did 
he report persistent weakness of the hands.  He gave a 
history of bilateral shoulder pain and some aching of the 
wrist bilaterally which was not consistent with carpal tunnel 
syndrome.  It was indicated that this tended to be worse with 
driving an automobile which caused pain diffusely in the 
upper extremities without any radicular weakness to his 
hands.  An examination showed scars on the wrists of each 
hand which were hypopigmented and flat.  Both hands revealed 
negative Tinel's skin test and negative Phalen's maneuver.  
There was no thenar eminence atrophy.  Handgrip strength was 
5/5 in both hands.  There was somewhat diminished range of 
motion of the wrists with dorsiflexion to 45 degrees; ulnar 
deviation to 40 degrees; and radial deviation to 20 degrees.  
There were no palpable deformities of the wrists.  A 
neurologic evaluation with respect to carpal tunnel syndrome 
showed that deep tendon reflexes were 2+ and symmetric at the 
biceps, triceps and brachial radialis.  The impression was 
status post carpal tunnel syndrome decompression.  The 
examiner commented that the wrist pain appeared to be the 
result of degenerative arthritis or arthralgias associated 
with overuse for many years.  There was no evidence of 
persistent carpal tunnel syndrome on physical examination.  

The veteran was seen by a private physician in December 1998 
for joint pain.  It was reported that he recently had had to 
give up his welding business because any amount of vibration 
was uncomfortable for his hands, and even driving bothered 
his shoulder.  He had pain in his wrists and shoulders, as 
well as numbness in his hands.  The veteran thought this was 
due to recurrent carpal tunnel.  An examination disclosed 
tenderness over each wrist, but no synovitis.  The small 
joints of the hands were somewhat gnarled, but otherwise not 
very tender.  The assessment was that the veteran might have 
a combination of rotator cuff disease of long standing and 
recurrent carpal tunnel, or he could combine these with an 
inflammatory process.  The examiner recommended getting old 
records.

In January 1999, the private physician who saw the veteran in 
December 1998 wrote a letter to another physician.  He stated 
that there was no local tenderness over the wrist.  There was 
not a clear-cut median hypesthesia nor Tinel's.  The 
physician did not have a clear diagnosis.  He recommended an 
electomyelogram to determine if there was median or ulnar 
neuropathy.  He could not document these clinically.  

Analysis 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

A 70 percent evaluation may be assigned for complete 
paralysis of the median nerve of the major extremity; the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  a 60 percent evaluation is assignable for 
complete paralysis of the median nerve of the minor 
extremity.  A 30 percent evaluation is assignable for 
incomplete paralysis of the median nerve of the major 
extremity which is moderate.  When mild, a 10 percent 
evaluation may be assigned.  A 20 percent evaluation is 
assignable for moderate incomplete paralysis of the median 
nerve of the minor extremity.  When mild, a 10 percent 
evaluation is assignable.  Diagnostic Codes 8515, 8615.

Since he submitted a claim for an increased rating, the 
veteran has been examined twice by the VA.  The first 
examination, conducted in May 1997, revealed no tenderness 
over the wrist scars, and full range of motion.  There was no 
indication of any neurologic abnormalities.  Clearly, the 
findings recorded on this examination provide no basis for an 
increased rating.  

Similarly, the findings on the most recent VA examination in 
September 1998 also fail to support the veteran's claim for 
an increased rating.  In this regard, the Board points out 
that there were no palpable deformities of the wrist.  The 
Board acknowledges that there was some limitation of motion 
of the wrist.  Of utmost significance is the fact that the 
examiner opined that the wrist pain was due to degenerative 
arthritis or arthralgias.  He found no clinical evidence of 
carpal tunnel syndrome.  

The Board notes that a private physician who examined him in 
December 1998 suggested that the veteran might have recurrent 
carpal tunnel syndrome.  It must be observed, however, that a 
letter accompanying his clinical notes indicates that he did 
not have a clear diagnosis.  He suggested getting the old 
records and further study to ascertain whether median 
neuropathy was present.  The fact remains that it was not 
documented clinically.  The VA examiner had the old records, 
reviewed them, and concluded that the veteran did not have 
any signs of carpal tunnel syndrome.  This opinion is 
probative of the issue.  The clincal evidence of record fails 
to demonstrate that carpal tunnel syndrome is more than mild.  
The Board finds, therefore, that the weight of the evidence 
is against the veteran's claim for an increased rating for 
postoperative carpal tunnel decompression surgery on the 
right and left.  


ORDER

An increased rating for hypertension is denied.

An increased rating for postoperative right carpal tunnel 
decompression surgery is denied.

An increased rating for postoperative left carpal tunnel 
decompression surgery is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

